DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1- are objected to because of the following informalities:  
In claim 1, line 7, after “application”, -- of the – should be inserted.  Appropriate correction is required.
In claim 3, line 2, after “5G”, -- . – should be inserted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-11, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al. (US 2010/0118117 A1, “Kroll”) in view of Yoo et al. (US 2017/0076700 A1, “Yoo”).
As to claims 1, 10, Kroll discloses a communication method (Fig. 22, visual communication in three dimension, para. 0071), comprising: 
obtaining, by an electronic device (mobile phone device 30 shown in Fig. 3, para. 0222), a plurality of two-dimensional (2D) images and/or a plurality of depth maps for a current scene, the plurality of 2D images and/or the plurality of depth maps being aligned in time (first and second images are captured to form a pair of stereoscopic images, para. 0222-0223); compressing the plurality of 2D images and/or the plurality of depth maps in a compression ratio (data is subject to known compression procedures to make efficient use of transmission bandwidth, para. 0223); and 
transmitting, by the electronic device, the plurality of compressed 2D images and/or the plurality of compressed depth maps to a server by means of wireless communication (mobile phone device 30 transmits compressed first and second image data to an intermediate system 224 via first link 222 which may be wireless, para. 0222).
As to claim 18, Kroll discloses a server (intermediate system 224, Fig. 22), comprising: 
a receiving component, configured to receive, from an electronic device, a plurality of compressed two-dimensional (2D) images and/or a plurality of compressed depth maps (first and second images are received from mobile phone 30 of user 220 over a first link 222, para. 0222-0223), wherein the plurality of compressed 2D images and/or the plurality of compressed depth maps are obtained by compressing a plurality of 2D images and/or a plurality of depth maps in a compression ratio, the plurality of 2D images and/or the plurality of depth maps being aligned in time (data is subject to known compression procedures to make efficient use of transmission bandwidth, para. 0223); 
a processor, configured to decompress the plurality of compressed 2D images and/or the plurality of compressed depth maps and to generate a plurality of 3D images based on a plurality of decompressed 2D images and/or a plurality of decompressed depth maps (compressed image data received by intermediate system are necessarily decompressed before converting to 3D images, para. 0222-0223); and 
a communication component, configured to transmit the plurality of 3D images to a terminal device (3D image data corresponding to the 2D images and depth maps may then be transmitted to the device of user 221 via link 223, para. 0223).
Kroll differs from claims 1, 10, 18 in that it does not disclose: wherein the compression ratio can be adaptively adjusted according to different scenarios, the scenarios including one or more of the following: an application of the plurality of 2D images and an application the plurality of depth maps.
Yoo teaches determining a compression ratio of an image according to the image type (Abstract).  A higher compression ratio is selected for a motion picture since it is relatively difficult to recognize image loss compared with a still image, thus using less transmission bandwidth (para. 0095).  A lower compression ratio is selected for a still image in order to minimize image quality degradation which is more easily recognized in a still image (para. 0096).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kroll with the above teaching of Yoo in order to more effectively transmit different types of image data, as taught by Yoo (para. 0108).
As to claims 2, 11, Kroll in view of Yoo discloses: 
capturing the plurality of depth maps by a structured light projection component provided in the electronic device; and/or 
capturing a plurality of first 2D images by a first camera provided in the electronic device, and capturing a plurality of second 2D images by a second camera provided in the electronic device, the plurality of first 2D images and the plurality of second 2D images having one-to-one corresponding, the plurality of 2D images comprises the plurality of first 2D images and the plurality of second 2D images (mobile phone 30 is equipped with two cameras 33 and 34 which capture right eye and left eye views of a user, para. 0208-0209); and/or 
capturing the plurality of depth maps by a TOF (Time of Flight) sensor module provided in the electronic device.
As to claims 6, 15, Kroll in view of Yoo discloses: receiving a plurality of 3D images from the server (Kroll: intermediate system 224 performs the image processing to enable three-dimension images to be displayed at the mobile phones, para. 0222-0223).
As to claims 7, 16, Kroll in view of Yoo discloses: displaying the plurality of 3D images at a predetermined frame rate to display a corresponding 3D video (Kroll: 3D content may be video, para. 0020, 0208-0210).
As to claims 8, 17, Kroll in view of Yoo discloses: displaying the plurality of 3D images by means of holographic projection or 3D display (Kroll: holographic projector, para. 0213-0215).
As to claim 9, Kroll in view of Yoo discloses: 
wherein the plurality of 3D images is obtained by the server by converting the plurality of 2D images and/or the plurality of depth maps (Kroll: intermediate system 224 performs the image processing to enable three-dimension images, para. 0222); or 
the plurality of 3D images is obtained by the server by converting a plurality of 2D images and/or a plurality of depth maps from a terminal device (Kroll: intermediate system 224 performs the image processing to enable three-dimension images, para. 0222, using first and second images received by the user device 220, para. 0223).
As to claim 19, Kroll in view of Yoo discloses: wherein the communication component is configured to: transmit the plurality of 3D images to the terminal device by means of wireless communication and/or by means of wired communication (Kroll: the two links 222 and 223 may be wireless links or non-wireless links, para. 0222).
Claim(s) 3-5, 12-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll in view of Yoo, as applied to claims 1, 10, 18 above, and further in view of Yang (US 2017/0295357 A1).
Kroll in view of Yoo discloses video communication over a wireless transmission network between two mobile phones (Kroll: para. 0222) but differs from claims 3, 12 in that it does not specifically disclose:  wherein the wireless communication comprises at least one of: WIFI (Wireless Fidelity), 4G and 5G.  Yang teaches three-dimensional video communication between mobile phones using any suitable wireless data communication format/protocol, such as WIFI, 4G, LTE, etc. (para. 0043, 0047, 0076-0077).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kroll in view of Yoo with the above teaching of Yang in order to make use of any suitable wireless data communication protocol.
As to claims 4, 13, Kroll in view of Yoo and Yang discloses: wherein the transmitting, by the electronic device, the plurality of 2D images and/or the plurality of depth maps to the server by means of wireless communication, comprises: 
transmitting, by the electronic device, the plurality of 2D images and/or the plurality of depth maps to a first base station by means of wireless communication (Yang: WIFI communication, para. 0043, 0047, 0077); 
transmitting, by the first base station, the plurality of 2D images and/or the plurality of depth maps to a core network by means of wired communication (Yang: WIFI and Internet/Ethernet, para. 0043, 0047, 0077); 
transmitting, by the core network, the plurality of 2D images and/or the plurality of depth maps to a second base station by means of wired communication (Yang: WIFI and Internet/Ethernet, para. 0043, 0047, 0077, real-time 3D video chatting between device 10A and 10B, para. 0081); and 
transmitting, by the second base station, the plurality of 2D images and/or the plurality of depth maps to the server by means of wireless communication (Yang: WIFI and Internet/Ethernet, para. 0043, 0047, 0077, real-time 3D video chatting between device 10A and 10B, para. 0081).
As to claims 5, 14, Kroll in view of Yoo and Yang discloses: wherein the transmitting, by the electronic device, the plurality of 2D images and/or the plurality of depth maps to the server by means of wireless communication, comprises: 
transmitting, by the electronic device, the plurality of 2D images and/or the plurality of depth maps to a first base station by means of wireless communication (Yang: WIFI communication, para. 0043, 0047, 0077); 
transmitting, by the first base station, the plurality of 2D images and/or the plurality of depth maps to a core network by means of wired communication (Yang: WIFI and Internet/Ethernet, para. 0043, 0047, 0077); and 
transmitting, by the core network, the plurality of 2D images and/or the plurality of depth maps to the server by means of wired communication (Yang: 2D+depth map information transmitted to a server via Ethernet, para. 0072, 0076).
As to claim 20, Kroll in view of Yoo and Yang discloses: wherein the communication component is configured to transmit the plurality of 3D images to the terminal device by: 
transmitting, by a server, the plurality of 3D images to a core network by means of wired communication (Yang: 2D+depth map information transmitted over a wired network connection (LAN, Ethernet, etc., para. 0076); 
transmitting, by the core network, the plurality of 3D images to a second base station by means of wired communication (Yang: WIFI includes a base station, para. 0076); and 
transmitting, by the second base station, the plurality of 3D images to the terminal device by means of wireless communication (Yang: wireless link from WIFI base station to client device, para. 0076-0077).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,728,526.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are anticipated by claims 1-17 of the patent.
For example:
Claim 1 (present application)
Claim 1 (US 10,728,526)
A communication method, comprising:
A communication method, comprising:
obtaining, by an electronic device, a plurality of two-dimensional (2D) images and/or a plurality of depth maps for a current scene, the plurality of 2D images and/or the plurality of depth maps being aligned in time;
obtaining, by an electronic device, a plurality of two-dimensional (2D) images and/or a plurality of depth maps for a current scene, the plurality of 2D images and/or the plurality of depth maps being aligned in time;
compressing the plurality of 2D images and/or the plurality of depth maps in a compression ratio, wherein the compression ratio can be adaptively adjusted according to different scenarios, the scenarios including one or more of the following: an application of the plurality of 2D images and an application the plurality of depth maps; and
processing, by the electronic device, the plurality of 2D images and/or the plurality of depth maps to obtain a plurality of first three-dimensional (3D) images;
compressing the plurality of first 3D images in a compression ratio, wherein the compression ratio can be adaptively adjusted according to different scenarios, the scenarios including a location of the electronic device and an application of the plurality of 3D images; and
and transmitting, by the electronic device, the plurality of compressed 2D images and/or the plurality of compressed depth maps to a server by means of wireless communication.
transmitting, by the electronic device the plurality of compressed first 3D images to a terminal device by means of wireless communication.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,785,468.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are anticipated by claims 1-17 of the patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Yang (US 2017/0295357 A1) teaches the use of time of flight measurements (para. 0110, 0112-0113).  
Kim et al. (US 2012/0113210 A1) teaches a depth camera unit using TOF (para. 0074).  
Ganadas et al. (US 2019/0310741 A1) teach deriving a depth map of a three-dimensional scene in various ways, such as by measuring time-of-flight of light rays or by measuring deformation of various patterns of structured light projected into objects (para. 0018).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652